02-12-098-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00098-CV
 
 



Steven and Shyla Lipsky AND Alisa Rich


 


APPELLANTS




 
V.
 




Range Production Company and Range Resources
  Corporation


 


APPELLEES



 
 
----------
FROM THE 43rd
District Court OF Parker COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          Appellants
Steven and Shyla Lipsky and Alisa Rich attempt to appeal from the trial court’s
“Order Denying Plaintiff’s Sec. 27 Anti-Slapp Motion to Dismiss Range’s Counter
Claims.”  See Tex. Civ. Prac. & Rem. Code Ann. § 27.003(a) (West Supp.
2012) (“If a legal action is based on, relates to, or is in response to a
party’s exercise of the right of free speech, right to petition, or right of
association, that party may file a motion to dismiss the legal action.”). 
Through a June 5, 2012 order, we notified appellants of our concern about
whether section 27.008 of the civil practice and remedies code grants us
jurisdiction of this appeal.  See id. § 27.008 (West Supp. 2012).  We
gave all parties an opportunity to respond to our jurisdictional question. 
Appellants responded to our order through separate briefs, and appellees Range
Production Company and Range Resources Corporation also filed a brief
concerning jurisdiction.  We have considered all of the documents filed by the
parties in response to our order.[2]
          We
recently held that we do not possess jurisdiction over an interlocutory appeal
from a trial court’s timely-signed order denying a motion to dismiss under
section 27.003 of the civil practice and remedies code.  See Jennings v.
Wallbuilder Presentations, Inc., No. 02-12-00047-CV, 2012 WL 3500715, at *7
(Tex. App.—Fort Worth Aug. 16, 2012, no pet. h.).  Accordingly, for the reasons
set forth in Jennings, we dismiss appellants’ appeal for want of jurisdiction. 
See id. at *3–7.
          In
their briefs on jurisdiction, appellants asked us to consider this proceeding
as a petition for a writ of mandamus if we determined that we did not have
jurisdiction over the interlocutory appeal.  We grant that request.  See id.
at *7.  The clerk of this court is directed to transfer all filings in this
appeal to cause number 02-12-00348-CV, and any additional filings from the
parties with respect to appellants’ request for mandamus relief shall be filed
in that cause number.  If appellants desire to file a brief concerning their
request for mandamus relief, the brief must be filed no later than Tuesday,
September 4, 2012.  If appellees desire to file a brief concerning their
opposition to mandamus relief, the brief must be filed no later than Friday,
September 14, 2012.[3]  Any such brief by either
party shall not exceed fifteen (15) pages.
 
 
 
TERRIE LIVINGSTON
CHIEF JUSTICE
 
PANEL: 
LIVINGSTON,
C.J.; DAUPHINOT and GARDNER, JJ.
 
DELIVERED:  August 23, 2012




[1]See Tex. R. App. P. 47.4.


[2]We grant “Appellant Alisa
Rich’s Motion for Leave to File Reply to Range Production Company and Range
Resources Corp.’s Response to Brief Regarding the Court of Appeals’
Jurisdiction” and the “Motion of Appellants Steven and Shyla Lipsky for Leave
to File Reply to Appellant Range’s Jurisdictional Brief Filed July 3, 2012.”


[3]In resolving appellants’
petition for a writ of mandamus, we will consider the parties’ substantive
arguments that they have already raised within briefs that they filed in this
appeal.